—Judgments, Supreme Court, New York County (Budd Goodman, J.), rendered August 11, 1998, as amended June 8, 2000, convicting defendant, after a jury trial, of robbery in the second degree and bail jumping in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 8 years and IV2 to 3 years, unanimously affirmed.
*83Defendant’s conviction of robbery in the second degree was based upon legally sufficient evidence and was not against the weight of the evidence. Defendant’s use of force to retain the shoplifted property was established by evidence warranting the inference that at the time defendant pushed a security guard, the property was in the possession of defendant’s accomplice, and-that neither the accomplice nor the property had yet been brought under the control of the security guard’s partner.
Defendant’s contention that his right to a public trial was violated when the court held a portion of jury selection in the robing room requires preservation (see, People v Pollock, 50 NY2d 547; People v Valentin, 250 AD2d 497, lv denied 92 NY2d 883), and we decline to review this unpreserved claim in the interest of justice. Were we to review this claim, we would find that it would not warrant reversal.
Defendant’s challenge to the court’s brief outline of the nature of the case (CPL 270.15 [1] [b]) is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the challenged comments, when viewed in light of subsequent instructions, did not deprive defendant of a fair trial. Concur — Sullivan, P. J., Rosenberger, Tom, Wallach and Andrias, JJ.